Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Parins on 3/18/2021.

The application has been amended as follows: 

35.    (Amended) The process of claim 33, wherein the first sugar stream comprises enzymes and further comprising removing enzymes from the first sugar stream and recycling the removed enzymes into the chemical production second process.

37.    (Amended) The process according to claim 36, wherein the first sugar stream comprises enzymes and further comprising filtering the first sugar stream to remove enzymes.
wherein the first sugar stream comprises enzymes and further comprising removing enzymes from the first sugar stream and recycling the removed enzymes into the chemical production second process.

44.    (Amended) The process according to claim 43, wherein the first sugar stream comprises enzymes and wherein removing enzymes comprises filtering the first sugar stream to remove enzymes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Langhauser (US 7452425).  However they do not teach saccharifying the ground grain to monosaccharides, then splitting those monosaccharides into two different processes.  Also Baldwin et al. (US 7303899) is also close prior art (see Fig 11) but fails to teach the sequence of steps listed in the claims. The prior art is absent teachings to first saccharify a ground grain into monosaccharides, then split those monosaccharides into two streams where one stream is fermented to ethanol and the other stream to an unrelated process.  Generally the art splits different components of the grain (e.g. cellulose, starch, and lignocellulose) into different streams then saccharifies them separately for different products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699